DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 7/16/2021, is acknowledged.

3.  Claims 1-17 are pending.

4.  Applicant’s IDS, filed 01/12/2022, is acknowledged. 

 
5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
6.  Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Applicant fails to provide empirical data to show that the claimed anti-α4β7 antibodies would work in vivo to treat/induce viral suppression of the claimed HIV infection in an HIV-infected subject.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

Regarding in vivo methods which rely on generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' The MPEP also states that physiological activity can be considered inherently unpredictable.

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

The specification discloses that the subject is a human subject infected with HIV [00101].

The specification at [00228] discloses that the expression levels of α4β7 on peripheral human CD4+ and CD8+ T cell subsets from HIV+ and HIV- individuals are comparable, suggesting that the α4β7 expression in CD4+ T cells from HIV+ individuals could support the incorporation of α4β7 into the budding HIV virions.

[00229] Ab-h1.9d-WT is a potent anti-α4β7 antibody that can bind to α4β7 on the envelope of virions of all laboratory grown HIV strains and HIV patients’ samples tested. The immune complexes formed by Ab-h1.9d-WT and HIV virions could bind to different FcγRs through its Fe domain, a step that could enable it to be taken up by APCs by phagocytosis to induce the proposed "vaccination effect" for HIV control.

[00230] Although Ab-h1.9d-WT binds HIV virions, it does not neutralize HIV infection, which is consistent with the notion that α4β7 is not a viral receptor on host cells. By targeting α4β7 integrin, a host protein, on the HIV viral envelope, Ab-h1.9d-WT may exhibit a higher barrier to resistance compared to other antibodies targeting the HIV virally encoded gp 120/41 glycoprotein in the viral envelope such as HIV broadly neutralizing antibodies.

[00231] Ab-h1.9d-WT can disrupt the interaction between α4β7 and its ligands such as MadCAM-1 or HIV gp120 through an Fab-dependent mechanism, inhibiting the CD4 T cell co-stimulation mediated by MadCAM-1 and gp120, and potentially inhibiting HIV replication in these stimulated cells. 

[00232] Ab-h1.9d-WT can potentially inhibit cell-to-cell HIV viral transmission by an Fab-mediated mechanism through its ability to disrupt the interaction between α4β7 and HIV gp120. 

[00233] When compared with Ab-h1.9d-WT, Ab-Vedo demonstrated lower activity in capturing HIV virions and disruption of the interaction between α4β7 and HIV gp120. Furthermore, although Ab-Vedo was capable of binding HIV virions to form immune complexes, these immune complexes bound to FeγRs with a much lower affinity than complexes formed by Ab-h1.9d-WT due to the engineered mutations in Ab-Vedo Fc domain to reduce Fc functions.

[00234] Vedolizumab demonstrated modest efficacy in two clinical studies for HIV studies. This efficacy can be attributable to Fab-dependent (e.g., antibody binding to α4β7 disrupting its interactions with its ligands such as MAdCAM-land HIV gp120, thus inhibiting the CD4 T cell co- stimulation and the HIV replication in these stimulated cells, and cell-to-cell viral transmission), but not Fc-dependent mechanism of actions.

However, Gunst et al (AIDS, 34(11):1689-1692, 2020) teaches that in a clinical trial, vedolizumab (anti-α4β7 antibody) administered to virally suppressed chronic HIV-1 infected individuals had no effect on HIV-1 control after stopping ART.  Importantly, Gunst et al teach that our findings indicate that vedolizumab cannot prevent HIV-1 infection nor block formation of a latent replication-competent reservoir (page 1691, last ¶).

Sneller et al (Sci. Transl. Med. 11, eaax3447 (2019) 11 September 2019, pages 1-8) teach that Vedolizumab infusions in 20 HIV-infected individuals were well tolerated with no serious adverse events related to the study drug. After interruption of ART, the median time to meeting protocol criteria to restart therapy was 13 weeks. The median duration of plasma viremia of <400 copies/ml was 5.4 weeks. Only a single subject in the trial experienced prolonged suppression of plasma viremia after interruption of ART. These results suggest that blockade of α4β7 may
not be an effective strategy for inducing virological remission in HIV-infected individuals after ART interruption (abstract).  Sneller et al teaches that they were unable to convincingly demonstrate a durable suppressive effect of vedolizumab treatment on rebound of plasma viremia after interruption of ART. Our clinical trial results are consistent with those reported in three studies of anti-[Symbol font/0x61]4[Symbol font/0x62]7 mAb treatment in SIV-infected macaques (22–24). Together, these results suggest that mAb treatment targeting the [Symbol font/0x61]4[Symbol font/0x62]7 integrin is unlikely to be an effective strategy for inducing sustained ART-free control of HIV infection.

Mahomed et al (The Journal of Infectious Diseases, 2021;223:370–380) teach that the risks associated with undertaking trials based on a single NHP study was highlighted recently. Treatment with vedolizumab, a monoclonal antibody against α4β7 integrin, led to sustained suppression of SHIV plasma viremia. However, this finding could not be reproduced in humans with only a single trial participant showing prolonged suppression of plasma viremia after analytical treatment interruption. Parallel studies between animals and humans may be required to determine whether models are well representative of human pathogenesis. This concept of parallel human and NHP studies was used to define the optimal mosaic adenovirus serotype 26‐based HIV-1 vaccine regimen, which has now entered phase 2b and 3 studies in humans.

Polock and Kaul (EBioMedicine 63(2021)103148) teach that the lack of an association between α4β7 expression and HIV acquisition among MSM is unexpected, given that this integrin homes activated T cells to the gut mucosa and that most acquisition among MSM occurs across the rectal mucosa. While the lack of association with acquisition in PWID is perhaps less surprising, given the parenteral route of virus transmission, one would certainly not have expected to find HIV acquisition to be associated with lower α4β7 expression. Furthermore, it is also unclear why blood expression levels of α4β7 would predict HIV disease progression in heterosexual women, but not in PWID. Sample size is unlikely to be the issue, as each cohort size in the Martin study [3] exceeds that in the Sivro study from South Africa [8]. Appropriate statistical adjustment was made for potential confounders where possible, although data were not available for some parameters linked to both HIV risk and α4β7 expression, such as HSV-2 serostatus. While the authors suggest that the relationship between α4β7 and HIV acquisition might only apply to heterosexual transmission, it is not intuitively obvious why this would be the case. Therefore, while the Martin study is carefully performed and certainly a welcome addition to the literature, whether α4β7 expression increases HIV risk - and hence whether α4β7 would be an attractive target for clinical strategies such as pre-exposure prophylaxis (PrEP) - remains an unresolved question.

Since no animal model system to treat HIV infection with anti-α4β7 antibody disclosed in the specification, the human model studies in Gunst et al and Sneller et al  references  control simply because it is the closest to in vivo system. Since the method of treating HIV infection indices of administering to an animal anti-α4β7 antibody, it is not clear how the therapeutic efficacy was reached. The specification does not adequately teach how to effectively treat HIV infection or reach any therapeutic endpoint in any animal by administering anti-α4β7 antibodies. The specification does not provide data or teach how to extrapolate data to the development of effective in vivo therapeutic treatment, commensurate in scope with the claimed invention. Therefore, it is not clear that the skilled artisan could predict the efficacy of the anti-α4β7 antibody in HIV infection in an HIV-infected subject.

The specification does not provide exemplification of treating HIV infection with anti-α4β7 antibody. While such HIV infection model may provide an indication that particular compounds/compositions are appropriate to target for further experimental consideration. Applicant's disclosure does not appear to have provided the skilled artisan with sufficient guidance and support as how to reach the development of effective in vivo therapeutic methods, commensurate in scope with the claimed invention.

Given the relatively incomplete understanding in correlating in vitro assays and in vivo animal models to clinical treatment of HIV infection involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.


"First, although appellants' specification describes certain in vitro experiments, there is no correlation on this record between in vitro experiments and a practical utility in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to utility in humans or animals" (emphasis added). Ex parte Maas, 9 USPQ2d 1746.

"There is no evidence of record that experimental animal models have been developed in this area which would be predictive of human efficacy." Ex parte Balzarini, 21 USPQ2d 1892.

There must be a rigorous correlation of pharmacological activity between the disclosed in vitro utility and an in vivo utility to establish practical utility.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

7.  Claims 1-14 and 17 are allowable.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 4, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644